DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on May 13, 2022.
Claims 2 and 14 are cancelled.
Claims 21-22 are added.
Claims 1, 3-13, and 15-22 are pending.
Claims 1, 3-13, and 15-22 are examined.
This Office Action is given Paper No. 20220815 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, and 15-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rose et al. (US 2014/0213344) in view of Purves et al. (US 2013/0346302).

Claims 1, 13, 20
Rose discloses:
one or more memory components (memory, see [0150]) having computer readable code stored thereon;
one or more processing components (processor, see [0150]) operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer readable code to: 
identify a user is interested in an interaction with a product provider (merchant, see [0046]);
provide one or more interaction interfaces (interface, see abstract) for an interaction application (application, see [0042]) on a user computer system (user device, see [0042]);
receive interaction information (Buy Button, see [0038]) for the interaction from the user through the user computer system;
identify when the user has a user resource pool (e.g. large variety of payment methods, see [0035]) and the product provider has a provider resource pool (merchant account, see [0145]) with a third party organization (DPO, see [0034]) that administers the user resource pool and the provider resource pool, wherein the user resource pool is a user financial account (user accounts, e.g. checking, savings, money market, see [0037, 0046]) and the provider resource pool is a provider financial account (merchant account, see [0145]);
transmit a benefit notification (rewards notifications, see [0086]) to the one or more interaction interfaces (interface, see [0056]) of the interaction application on the user computer system, wherein the benefit notification comprises a discount (applicable discounts, see [0056, 0088]), accessory product, points, or rewards (rewards, see [0088]), for using the user resource pool that is administered by the third party organization that administers the provider resource pool; and
allow completion of the interaction directly through the user computer system by transferring the resources immediately between the user resource pool and the provider resource pool (transaction completed within the same experience, see [0038]).
Rose does not explicitly disclose:
a third party organization that administers the user resource pool and the provider resource pool.
Purves teaches:
a third party organization (Bill-Pay, see [0106]) that administers the user resource pool (user accounts, see [0127]) and the provider resource pool (billers’ accounts, see [0109]).
Rose discloses identifying a user interested in an interaction, providing interfaces, receiving interaction information, identifying a user resource pool and a provider resource pool, transmitting a benefit notification, and allowing completion of the interaction. Rose does not explicitly disclose a third party organization, but Purves does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the in-application universal storefront apparatus of Rose with the third party organization of Purves because 1) a need exists for a flexible monetization platform that monetizes different types of users at various price points and at different life cycles (see Rose [0032]); 2) a need exists for the ability to pay bills using reloadable accounts (see Purves [0100]). Having a third party organization allows the user to pay for bills for different merchants through a single interface.

Claim 3
Furthermore, Rose discloses:
identifying the user is interested in the interaction comprises identifying the user is located at a product provider location (merchant store, see [0046]).

Claim 4
Furthermore, Rose discloses:
identifying the user is interested in the interaction comprises receiving a selection from the user (indication of pay for product, see [0046]) to access the interaction application.

Claim 5
Furthermore, Rose discloses:
identifying the user is interested in the interaction with the product provider comprises scanning a product (scan barcode, see [0084]) of the product provider using the user computer system.

Claim 6
Furthermore, Rose discloses:
identifying the user is interested in the interaction with the product provider comprises receiving an interaction request (indication of pay for product, see [0046]) from the user through the user computer system.

Claims 7, 16
Furthermore, Rose discloses:
identify an identity of the user based on one or more sensors (Bluetooth, Wi-Fi, see [0108, 0123]) that communicate with the interaction application.

Claims 8, 17, 22
Furthermore, Rose discloses:
receive a request from the user to use an alternate user resource pool (choose payment option, see [0049, 0054, 0058]) for the interaction through the one or more interaction interfaces; and
in response to receiving the request providing the benefit notification (rewards notifications, see [0086]).

Claims 9, 18
Furthermore, Rose discloses:
receive a request from the user to use an alternate user resource pool (choose payment option, see [0049, 0054, 0058]) for the interaction through the one or more interaction interfaces; and
process the interaction by transferring the resources through traditional processing channels (transaction processing system, see [0046]) when the user requests to use the alternate user resource pool.

Claims 10, 19
Furthermore, Rose discloses:
identify when the user resource pool and the provider resource pool are administered by different organizations (e.g. VISA, Mastercard, American Express, Discover, Paypal, see [0054]); and
process the interaction by transferring the resources through traditional processing channels (transaction processing system, see [0046]).

Claim 11
Furthermore, Rose discloses:
the user captures the interaction information through the user computer system by capturing the interaction information (product identifier, see [0043]) from a product.

Claim 12
Furthermore, Rose discloses:
capturing the interaction information from the product comprises capturing an image (image, see [0043]) of the product; and 
wherein the interaction information at least comprises product information (product identifier, see [0043]).

Claims 15, 21
Furthermore, Rose discloses:
identifying the user is interested in the interaction comprises: 
identifying the user is located at a product provider location (merchant store, see [0046]);
receiving a selection (indication of pay for product, see [0046]) from the user to access the interaction application;
scanning a product (scan barcode, see [0084]) of the product provider using the user computer system; or 
receiving an interaction request (indication of pay for product, see [0046]) from the user through the user computer system.
Ally. Docket No. 9415US1.014033.3564
Response to Arguments
Applicant argues that the prior art does not teach the amendments.
Please see new mapping.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Mitchell (US 2017/0178174) discloses systems and methods to enable offer and rewards marketing, and customer relationship management (CRM) network platform. 
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.